Citation Nr: 0824828	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO. 06-32 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from December 8, 1941 to September 26, 1942 and with 
the Regular Philippine Army from August 15, 1945 to 
June 30, 1946. He was a prisoner of war (POW) of the Japanese 
government from April 9, 1942, to September 26, 1942. He died 
in February 1991. The claimant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO). 
Although the RO initially determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for the cause of the veteran's death, last 
denied by the Board in April 2005, the RO reopened and 
developed the claim, and then denied its merits in a July 
2006 rating decision.

As obligated by law, the Board presently conducts a de novo 
review of the RO's findings with regard to the question of 
new and material evidence, and REMANDS the reopened claim to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996);


FINDINGS OF FACT

1. The Board denied service connection for the cause of the 
veteran's death in April 2005. 

2. Evidence received subsequent to the April 2005 Board 
decision raises a reasonable possibility of substantiating 
the claim of service connection for the cause of the 
veteran's death. 


CONCLUSIONS OF LAW

1. The April 2005 Board decision which denied service 
connection for the cause of the veteran's death, is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

2. Evidence submitted subsequent to the April 2005 denial of 
service connection for the cause of the veteran's death, is 
new and material, and the claim is reopened. 38 U.S.C.A. §§ 
5107, 5108, 7104 (West 2002); 38 C.F.R. §§  3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It was held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.   

When a claim is reopened in this circumstance, the law also 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 
38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

Because the Board presently finds that new and material 
evidence sufficient to reopen he claim has been submitted, 
the lack of Kent notice does not inure to the appellant's 
prejudice. Bernard v. Brown, 4 Vet. App. 384 (1993) (Holding 
in part that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby. ).

Reopening of the Claim

A prior unappealed decision of the Board is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §, 20.1100 (2007). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 
(2007). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, irrespective of 
the RO's determination. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for the cause of the veteran's death was 
denied by Board decision in April 2005. The Board determined 
that the record contained no indication that the veteran's 
death was due to or the result of a service-connected disease 
or injury. In substance, the Board rejected three theories of 
entitlement argued by the appellant: 

1. The veteran had pulmonary tuberculosis (PTB) in 1947 
and thus within the presumptive period following 
service, and that service connection is warranted as PTB 
caused his death; 

2. The veteran's death was hastened by the service-
connected residuals of gunshot wound to the hand, 
because the damaged blood vessels and arteries shut off 
the normal flow of blood to the heart and other vital 
organs such as the lungs, and;

3. As a POW who had beriberi, he is entitled to 
presumptive service connection on that basis. Finally, 
she asserts generally that he was so deteriorated due to 
his POW experiences in the final years of his life that 
he was susceptible to the disease which eventually 
caused his death.

The Board has reviewed the evidence received into the record 
since the April 2005 Board decision and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for the cause of the veteran's 
death. 

Among the evidence submitted in her application to reopen the 
claim, in July 2006, the appellant  presented testimony at an 
informal hearing conference at the RO. Also testifying was 
her son, who is identified as a nurse. According to the July 
2006 Statement of the Case, the appellant's son testified 
that the veteran had "heart disease," indicated that 
although the veteran's debilitating heart condition was not 
indicated on his death certificate, the veteran's disabling 
heart condition generally aided in hastening his death. 

Presumed credible, these findings by a nurse, who has the 
appropriate medical expertise, are both new and material. 
This evidence is "new," because it suggests the veteran's 
alleged cardiac condition as a POW presumptive disease, and 
links it with the cause of the veteran's death. A new theory 
of entitlement to service connection is raised by competent 
evidence. 38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Harder v. Brown, 5 Vet. App. 183 (1993).

This evidence, which is neither cumulative nor redundant, and 
by itself is so significant that it must be considered in 
order to fairly decide the merits of the claim. By itself, it 
relates the veteran's alleged cardiac condition which is 
alleged to have caused his death. The Board therefore finds 
that the appellant's son's statement added to the file since 
the April 2005 Board decision is both new and material, and 
the petition to reopen the claim for service connection for 
the cause of the veteran's death is warranted.

ORDER

New and material evidence having been obtained, the claim is 
reopened. To this extent only, the appeal is allowed. 


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. A veteran is 
entitled to presumptive service connection for tuberculosis 
if the disease was manifested to a degree of 10 percent or 
more within 3 years from the date of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309, 3.371(a) (2007).

The veteran was a POW of the Japanese government from 
April 1942 to September 1942. The appellant alleges that the 
veteran had heart disease to include a myocardial infarction, 
that it contributed to the cause of his death, and that 
because he was a POW, she is entitled to service connection 
for the cause of the veteran's death. 

Effective October 7, 2004, VA amended 38 C.F.R. § 3.309(c), 
pertaining to presumptive service connection for diseases 
specific to former prisoners of war by adding atherosclerotic 
heart disease and its complications, including myocardial 
infarction, to the list of presumptive diseases. VA removed 
the note in the 1993 version of 38 C.F.R. § 3.309(c) that the 
statutory term "beriberi heart disease" included ischemic 
heart disease in former prisoners of war who had experienced 
localized edema during captivity. VA explained that 
atherosclerotic heart disease encompassed ischemic heart 
disease. 69 Fed. Reg. 60,083, 60,087 (Oct.7, 2004) (to be 
codified at 38 C.F.R. § 3.309(c)).

As noted, the record now indicates that the appellant's son, 
who is a nurse, testified that the veteran had heart disease 
at the time of his death. However, he did not specify the 
nature of the said heart disease.

In July 2006, a VA medical opinion was rendered in connection 
with the claim. The VA examiner indicated that he reviewed 
private medical records, but the veteran's service medical 
evidence and VA medical evidence was not reviewed. Thus, the 
Board cannot ascertain the basis of the VA medical examiner's 
opinion, nor whether it was fully informed. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

It is clear that the entire claims folder was not reviewed 
and this claim, as well as all others, must be reviewed in  
light of all the evidence of record. In assessing evidence 
such as medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998). Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion. See Prejean 
v. West, 13 Vet. 444, 448-9 (2000). The examiner who provided 
the July 2006 VA medical opinion should review the opinion 
made, in light of all of the evidence in the claims folder, 
taking into account the records of prior medical treatment, 
so that the evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The appellant will be afforded an 
additional opportunity to submit any 
evidence supporting her son's assessment 
or observations (as he is a nurse) that 
the veteran had heart disease, to include 
beri-beri, at the time of his death. The 
son/nurse may submit any evidence in 
support of his medical qualifications to 
offer such an opinion.

2. After the passage of a reasonable 
amount of time or upon the appellant's 
response, return the VA July 2006 VA 
medical opinion, and the veteran's claims 
folder, to the examiner who conducted the 
July 2006 VA medical opinion for purposes 
of ascertaining the etiology of the 
veteran's cause of death. Another opinion 
should be made after a full review of the 
entire claims folder. 

If the examiner is no longer available, a 
new VA opinion should be rendered by 
another VA examiner, and the examiner 
must specifically acknowledge receipt and 
review of the claims folder and a copy of 
this remand in conjunction with the 
opinion. The examiner is asked to 
address, after reviewing the entire 
claims folder, the cause of the veteran's 
death and whether or not he had a cardiac 
disability, including beriberi which 
caused, or lent assistance to the 
veteran's cause of death. A rationale 
should be provided for any findings 
rendered. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remains denied, the appellant and 
her representative, if any, should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report (opinion) does not contain sufficient 
detail, the RO/AMC must take any appropriate action by return 
of the report to the examiner for corrective action. See 
38 C.F.R. § 4.2. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


